Casie Walker
                                              Burnet County District Clerk
                                             1701 East Polk Street, Suite 90
                                               Burnet, Texas 78611-2757
                                                 Phone (512) 756-5450



                                                                  February 20, 2015
February 19, 2015

Third Court of Appeals
via email


Re:    Court of Appeals Number: 03-14-00482-CR
       Trail Court Number: 9552


Style: JUSTIN BAKER HAILE
       v.
       The State of Texas

       Per TRAP 51.2(a)(1), this letter is to inform you we received the mandate in the above
referenced case on January 29, 2015.


Sincerely,




Casie Walker
District Clerk